USCA11 Case: 20-13996      Date Filed: 06/06/2022   Page: 1 of 5




                                          [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-13996
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
PATRICK M. O'NEILL,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Georgia
          D.C. Docket No. 2:18-cr-00022-LGW-BWC-6
                    ____________________
USCA11 Case: 20-13996            Date Filed: 06/06/2022        Page: 2 of 5




2                         Opinion of the Court                     20-13996


Before GRANT, BRASHER, and ANDERSON, Circuit Judges.
PER CURIAM:
        Patrick O’Neill is one of seven members of the “Plowshares
Movement” 1 who illegally entered Kings Bay naval base in the
middle of the night and committed various acts of vandalism as a
religious protest of nuclear weapons. Based on those acts, all seven
were indicted for conspiracy, destruction of property on a naval in-
stallation, depredation of government property, and trespass.
O’Neill proceeded to trial, and a jury found him guilty as charged.
He appeals his convictions and sentences, arguing that the district
court should have granted his motion to dismiss the indictment un-
der the Religious Freedom Restoration Act (RFRA). His argument
is foreclosed by our decision in United States v. Grady, 18 F.4th
1275 (11th Cir. 2021), in which we rejected similar RFRA claims
brought by three of his codefendants. We therefore affirm.
                                      I.
       RFRA provides that the government “shall not substantially
burden a person’s exercise of religion” except where “it demon-
strates that application of the burden to the person” is both “in fur-
therance of a compelling governmental interest” and “the least


1 The group’s name comes from a Bible verse: “He will judge between the
nations and will settle disputes for many peoples. They will beat their swords
into plowshares and their spears into pruning hooks. Nation will not take up
sword against nation, nor will they train for war anymore.” Isaiah 2:4 (NIV).
USCA11 Case: 20-13996         Date Filed: 06/06/2022     Page: 3 of 5




20-13996                Opinion of the Court                         3

restrictive means of furthering that compelling government inter-
est.” 42 U.S.C. § 2000bb-1(a)–(b). A defendant may raise RFRA as
a defense to criminal prosecution. Id. § 2000bb-1(c); United States
v. Grady, 18 F.4th 1275, 1285 (11th Cir. 2021).
        “[T]o establish a prima facie RFRA claim, a defendant must
first show (1) that he or she was exercising (or was seeking to exer-
cise) his or her sincerely held religious belief, and (2) that the gov-
ernment substantially burdened the defendant’s religious exercise.
The burden then shifts to the government to demonstrate that
(3) it has a compelling interest, and (4) the challenged action in
question is the least-restrictive means of furthering that interest.”
Grady, 18 F.4th at 1285 (internal citations omitted).
      Generally, we review the denial of a motion to dismiss an
indictment for abuse of discretion. Id. at 1284. But “whether gov-
ernment action ‘comports with RFRA is a pure question of law,’
which is subject to de novo review.” Id. at 1285 (citation omitted).
                                  II.
       Here, the parties do not dispute that O’Neill was exercising
his sincerely held religious belief, the government substantially
burdened that exercise, and the government has compelling inter-
ests in the safety and security of the naval base and its personnel
and assets and the smooth operation of the base. The sole issue on
appeal, therefore, is whether the government’s prosecution of
O’Neill is the least restrictive means of furthering those interests.
USCA11 Case: 20-13996         Date Filed: 06/06/2022     Page: 4 of 5




4                       Opinion of the Court                 20-13996

        The “exceptionally demanding” least-restrictive-means
standard “requires the government to show that it lacks other
means of achieving its desired goal without imposing a substantial
burden on the exercise of religion by the objecting party. If a less
restrictive means is available for the Government to achieve its
goals, the Government must use it.” Id. at 1286 (quoting Holt v.
Hobbs, 574 U.S. 352, 364–65 (2015)). Contrary to O’Neill’s argu-
ment, however, this standard does not require the government to
“bear the burden of proffering less restrictive alternatives or
demonstrating that it actually considered and rejected those alter-
natives.” Id. at 1286 n.12. Instead, the government must “refute
the alternative schemes proposed by” the defendant. Id. at 1286.
        Like his codefendants, O’Neill proposed that a less restric-
tive alternative would be for the government to give Plowshares
members permission to practice “symbolic denuclearization” on a
designated area of the base—by, for example, allowing them to
“deface missile replicas that were about to be repainted anyway,”
requiring them “to remedy their own damage,” or asking for a se-
curity deposit. As we explained in Grady, this proposed alternative
is not a less restrictive means of accommodating both O’Neill’s re-
ligious exercise and the government’s compelling interests for two
reasons: first, it does not accurately represent the religious activity
at issue. Id. at 1286–87. O’Neill and his codefendants illegally en-
tered a secured naval base in the dead of night by cutting a lock and
a fence; spray painted monuments, doors, and sidewalks; poured
human blood on doors and other areas; hung banners and crime
USCA11 Case: 20-13996         Date Filed: 06/06/2022     Page: 5 of 5




20-13996                Opinion of the Court                         5

scene tape; and used hammers, a saw, a pry bar, and an electric
grinder to damage a static missile display and destroy electric sign-
age on the base. They cannot avoid prosecution for this activity by
suggesting that the government could accommodate a completely
different religious exercise.
       Second, allowing O’Neill “to practice symbolic yet destruc-
tive disarmament in a designated area would not be an effective
means of achieving the government’s interest in the safety and se-
curity of the naval base’s assets” because it would still involve dam-
aging government property and assets. Id. at 1287. Because the
proposed alternative does not accommodate all of the govern-
ment’s compelling interests, it is not a viable less restrictive means.
Id.
                                 III.
       The district court did not err in concluding that the govern-
ment met its burden of demonstrating that prosecuting O’Neill
was the least restrictive means of furthering its compelling interests
in the safety and security of the naval base, base personnel, and
government assets, and did not abuse its discretion in rejecting
O’Neill’s RFRA-based challenge to the indictment. We affirm.
       AFFIRMED.